Townsend, J.
(after stating the facts). The complaint challenges the right of the defendant Ross, as a Cherokee freedman, to be enrolled as a citizen of the Cherokee Nation, and to participate in the'distribution of the property of the Cherokee Tribe of Indians, and seeks to enjoin the Commission *91to the Five Civilized Tribes from determining those questions, upon the ground that said commission is without jurisdiction to do so. The defendants demur to the complaint upon two> grounds, as follows: “First, that the court had no jurisdiction, on the subject-matter of the action, and, second, that the-amended complaint did not state facts sufficient to constitute-a cause of action against appellees.” Under the acts of Congress, the Dawes Commission is a special tribunal to determine citizenship. In Kimberlin vs Commission to the Five Civilized Tribes, 104 Fed. 654, 44 C. C. A. 109, the Circuit Court of Appeals for the Eighth Circuit said: “The Commission to the Five Civilized Tribes, created by the acts of Congress of March. 3, 1893 (27 Stat. 645, c. 209, § 16), March 2, 1895 (28 Stat. 939, c. 189), June 10, 1896 (29 Stat. 339, c. 398), June 7, 1897' (30 Stat. 84, c. 3), and June 28, 1898 (30 Stat. 502, c. 517, § 21), is a special tribunal, vested with judicial power to hear and determine the claims of all applicants to it for citizenship in the Five Nations in accordance with -the provisions of these-acts of Congress; and the courts have no jurisdiction to correct its errors, control its decisions, review or reverse its judgments, or to compel it to make different decisions upon these questions.” Under the act of Congress of July 1, 1902 (32 Stat. pt. 1, p. 718, c. 1375, § 22), it is provided: “Exclusive jurisdiction is hereby conferred upon the Commission to the Five Civilized Tribes, under the direction of the Secretary of- the-Interior, to determine all matters relative to the appraisement and allotment of lands.” The legislation authorizing the-commission to determine citizenship is constitutional. Stephens vs Cherokee Nation, 174 U. S. 445, 19 Sup. Ct. 722, 43 L. Ed. 1041. In 19 Opinions of Attorney General, 231, Attorney General Garland said: It is a familiar rule “that, when a special tribunal is authorized to hear and determine certain matters, its decisions within the scope of its authority are conclusive.”' The following authorities in support of the doctrine are cited i *92Vance vs Burbank, 101 U. S. 519, 25 L. Ed. 929, citing Johnson vs Towsley, 13 Wall. 72, 20 L. Ed. 485; Warren vs Van Brunt, 19 Wall. 646, 22 L. Ed. 219; Shepley vs Cowan, 91 U. S. 330, 23 L. Ed. 424; Moore vs Robbins, 96 U. S. 531, 24 L. Ed. 848; Marquez vs Frisbie, 101 U. S. 473, 25 L. Ed. 800; Stephens vs Cherokee Nation, 174 U. S. 445, 19 Sup. Ct. 722, 43 L. Ed. 1041; Cherokee Nation vs Hitchcock, 187 U. S. 294, 23 Sup. Ct. 115, 47 L. Ed. 183; United States vs. California & Oregon Land Co., 148 U. S. 31, 13 Sup. Ct. 458, 37 L. Ed. 354; Aurora Mining Co. vs 85 Mining Co. (C.C.) 34 Fed. 515, 519.
In our opinion the court below was without jurisdiction to entertain this case, and the judgment refusing the injunction and dismissing the complaint is therefore affirmed.
Clayton, J., concurs. Raymond, C. J., not participating.